           Case 1:18-vv-01808-UNJ Document 45 Filed 06/26/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1808V
                                        (not to be published)


    DONALD ORR,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: May 20, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Theodore J. Hong, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On November 26, 2018, Donald Orr, (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered a SIRVA related to the
administration of the Tdap vaccine on October 31, 2016. (Petition at 1). On March 12,
2020, a decision was issued awarding compensation to Petitioner based on the
Respondent’s proffer. (ECF No. 34).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01808-UNJ Document 45 Filed 06/26/20 Page 2 of 2



        Petitioner has now filed a motion for attorney’s fees and costs, dated April 22,
2020, (ECF No. 39), requesting a total award of $35,747.73 (representing $34,949.00 in
fees and $798.73 in costs). Pursuant to General Order #9, Petitioner filed a signed
statement indicating he personally incurred costs of $15.00 in pursuit of his claim. (ECF
No. 39-3). Respondent reacted to the motion on May 5, 2020, indicating that she is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case and defers to the Court’s discretion to determine the amount to be awarded.
(ECF No. 40). Petitioner filed a reply requesting that the Court award Petitioner all fees
and costs requested in Petitioner’s Application. (ECF No. 41).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs.
I award a total of $35,762.73 as follows:

             •    A lump sum of $35,747.73, representing reimbursement for fees and costs,
                  in the form of a check jointly payable to Petitioner and Petitioner’s counsel 3
                  and;

             •    A lump sum of $15.00, representing reimbursement for Petitioner’s costs,
                  in the form of a check payable to Petitioner.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                               s/Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Chief Special Master




3
 Petitioner requests checks be forwarded to Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota
Florida, 34236.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.
                                                          2
